Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 2 and 3, filed 09 September 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-18, and 20-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1 and the device of independent claim 11.  The prior art is particularly deficient regarding obtaining a current coding unit (CU) in a video bitstream; determining whether the current CU is bi-predicted; based on a determination that the current CU is bi-predicted, identifying a first set of reference template samples neighboring a first temporal reference CU and a second set of reference template samples neighboring a second temporal reference CU, the first set of reference template samples and the second set of reference template samples corresponding to a set of template samples neighboring the current CU; obtaining a set of bi-predicted reference template samples based on the identified first set of reference template samples and the identified second set of reference template samples; obtaining a local illumination compensation (LIC) scaling factor based on the obtained set of bi-predicted reference template samples and the set of template samples for the current CU; and obtaining an adjusted sample within the current CU based on the obtained LIC scaling factor.  Claims 2-8, 10, 12-18, and 20-22 are dependent upon claims 1 and 11, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482